Citation Nr: 0508229	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service Connection for hepatitis C with liver 
damage.

ATTORNEY FOR THE BOARD

Daniel  Markey, Associate  Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to June 
1982.

This matter is before the Board of Veteran's Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim.  

The record reflects that the veteran requested a Board 
hearing in conjunction with this case, and that such a 
hearing was scheduled for January 2005.  However, the veteran 
failed to appear for this hearing.  Accordingly, his hearing 
request is deemed withdrawn.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  Hepatitis C and liver damage, if extent, are not the 
result of disease or injury during active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C with liver damage are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993). Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits. See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The record reflects that the RO notified the veteran of the 
VCAA in April 2002, prior to the decision on appeal.  In this 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for hepatitis C, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.


Further, the appealed rating decision and the June 2003 
Statement of the Case (SOC) provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf  Thus, the 
Board finds that the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, and post-service medical records and 
treatment reports.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran's service medical records (SMRs) are negative for 
diagnosis or treatment of any form of hepatitis, nor do they 
reveal treatment for any injury related to needle pricks or 
cuts.  They do indicate however, that the veteran was treated 
for gonorrhea in January of 1979.  Additionally, the veteran 
received numerous immunizations against cholera, diphtheria, 
tetanus, etc.  

The veteran's DD Form 214 notes the veteran's occupational 
specialty was a radioman.  There was no indication that the 
veteran was employed in a medical waste facility or in a 
hospital or health care setting during service.  

The record also contains post-service private medical records 
which cover a period from July 1997 through May 2001.  These 
reports show the first positive result in a screening for HBV 
and HBC, the viruses that causes hepatitis B and C, occurred 
in May 2000.  VA treatment records from May 2001 through 
March 2003 list hepatitis B and C on the problem list.  He 
was treated with rebetron for 24 weeks, ending in October 
2001.  No subsequent treatment for any disability related 
thereto was noted.  The veteran reportedly was attending 
college full time in October 2002. 

In his substantive appeal received in July 2003, the veteran 
claimed that while throwing medical waste over the bow of the 
USS Independence, he was cut and pricked numerous times.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The medical records in this case reveal that the veteran has 
tested positive for hepatitis C.  

The veteran's SMRs do not indicate the veteran was treated 
for hepatitis or any symptoms relating to liver disease while 
in service.  The first positive test result for HCV occurred 
in May 2000, 18 years after the veteran left service.  

The record provides no competent medical evidence of the 
existence of a disease in service, nor does any of the 
evidence suggest that his condition is related to service.  
Specifically, there is no opinion even suggesting that a 
single episode of gonorrhea in service or vaccinations 
resulted in a positive hepatitis C test 18 years after 
service.  

When asked to provide details regarding his exposure to risk 
factors, the veteran responded that he was detailed to dump 
medical waste over the side of the ship.  He stated that he 
cut or pricked himself, but these injuries were minor and did 
not require medical attention.  The veteran did not indicate 
that he had any other risk factors.  Likewise, on his 
substantive appeal, he reiterated that he was exposed to 
medical waste, and that he has never done drugs (although VA 
treatment records noted a history of marijuana use in the 
past) or had medical operations.   

In this case, the veteran's DD Form 214 fails to reveal that 
the veteran served in a capacity during service which would 
have exposed him to medical waste.  He served as a radioman.  
Thus, there is no evidence of record supporting the veteran's 
contention in this regard.   

In summary, the evidence fails to reveal that the veteran's 
occupation during service was one in which he was exposed to 
medical waste or blood products.  In addition, there is no 
medical opinion in the regard which suggests that his 
hepatitis C is related to some event during service.

The Board further finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  To request a medical 
opinion on the contended causal relationship at this late 
date would require a clinician to review the same record as 
summarized above: official service records which show no 
evidence of the disorder in service or that he served in a 
medical capacity during service, and no evidence concerning 
risk factors he was exposed to in the 18 years following his 
discharge from service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Thus, the Board finds that no 
further development is warranted.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 
Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Therefore, the claim for service connection is 
denied.


ORDER

Service connection for hepatitis C with liver damage is 
denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


